249 F.2d 955
Bessie Lou WADE, on behalf of Morrison T. WADE, Appellant,v.William H. BANNAN, Warden of the State Prison of Southern Michigan, Appellee.
No. 13215.
United States Court of Appeals Sixth Circuit.
November 14, 1957.

Appeal from the United States District Court for the Eastern District of Michigan, Detroit; Thomas P. Thornton, Judge.
Davidow & Davidow, Detroit, Mich., for appellant.
Thomas M. Kavanaugh, Atty. Gen. of Mich., Edmund E. Shepherd, Lansing, Mich., Gerald K. O'Brien, Samuel Brezner, Detroit, Mich., for appellee.
Before MARTIN, MILLER and STEWART, Circuit Judges.
PER CURIAM.


1
In 1951 Morrison T. Wade was convicted after a jury trial in the Recorder's Court of the City of Detroit, Michigan, of conspiracy and criminal fraud, and under sentence of that court he is now confined in the state prison at Jackson, Michigan. Application for leave to appeal from his conviction was denied without opinion by the Supreme Court of Michigan. An appeal to the Supreme Court of the United States was dismissed, Wade v. State of Michigan, 350 U.S. 802, 76 S. Ct. 44, 100 L. Ed. 722, and a petition for rehearing in the nature of a writ of certiorari was denied, 350 U.S. 905, 76 S. Ct. 175, 100 L. Ed. 794. A petition for a writ of habeas corpus was then filed in the United States District Court for the Eastern District of Michigan, and it is from an order dismissing the writ that this appeal has been taken.


2
The district court held a hearing at which the petitioner's contentions were fully explored, and the court's dismissal of the writ was based upon a very extensive opinion setting out the court's findings and conclusions with respect to each ground upon which the petitioner relied.


3
Examination of the record leaves us convinced that the court's findings were supported by substantial evidence, and that the court was not in error in concluding that the irregularities of which the petitioner complains did not constitute a denial of Federal organic law. That being so the court's order was correct, and it is hereby affirmed.